                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

REV. TERRY LADELL PRIESTER, JR.                                                        PLAINTIFF

V.                                                     CIVIL ACTION NO. 1:18-CV-180-SA-RP

THE MS DEPARTMENT OF HUMAN SERVICES,
FORREST COUNTY, MISSISSIPPI,
FORREST COUNTY CHANCERY COURT,
SENIOR CHANCELLOR JOHNNY WILLIAMS                                                  DEFENDANTS


                  ORDER ADOPTING REPORT AND RECOMMENDATION

        On February 4, 2019, United States Magistrate Judge Percy issued a Report and

Recommendation [13] recommending that this case be dismissed for lack of subject matter

jurisdiction, for failure to state a claim upon which relief may be granted, and for seeking monetary

relief against Defendants who are immune from such relief. The Plaintiff filed an Objection [14]

to the Report and Recommendation on February 13, 2019.

        Having considered the file and records in this action, including the Report and

Recommendation [13] of the United States Magistrate Judge and the Objection [14] to the Report

and Recommendation, the Court finds that the Plaintiff’s objections are without merit and that the

Magistrate Judge’s Report and Recommendation [13] should be approved and adopted as the

opinion of the Court. It is ORDERED:

     (1) That the Plaintiff’s Objection [14] to the Magistrate Judge’s Report and Recommendation

        is OVERRULED;

     (2) That the Report and Recommendation [13] of the United States Magistrate Judge is hereby

        APPROVED AND ADOPTED as the opinion of the Court; and

     (3) That Plaintiff’s Motion to Proceed in forma pauperis [2] is DENIED;
   (4) That Plaintiff’s Complaint [1] is DISMISSED with prejudice for lack of subject matter

      jurisdiction, for failure to state a claim upon which relief may be granted, and for seeking

      monetary relief against Defendants who are immune from such relief.

SO ORDERED, this 3rd day of September, 2019.

                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE




                                               2
